Burgess, J.
— At the October term, 1896, of the criminal court of Lafayette county, defendants were convicted under an indictment theretofore found against them by the grand jury of said county of felonious assault upon one A. W. Anderson with intent to kill, and"’ the punishment of each fixed at imprisonment in the penitentiary' for two years. After unsuccessful motions for new trial and in arrest, they bring their case to this court by appeal for review.
There is no merit in this appeal. Defendants had a fair and impartial trial and the verdict of the jury was ' well warranted by the evidence and facts disclosed by the record. We therefore affirm the 'judgment.
Gantt, P. J., and Sherwood, J., concur.